Citation Nr: 0936305	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-22 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether a request for entitlement to waiver of 
nonservice-connected pension overpayment in the amount of 
$4,859 was timely.

2.  Entitlement to waiver of nonservice-connected pension 
overpayment in the amount of $4,859.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1969 to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the 
Department of Veterans Affairs (VA), Debt Management Center, 
in St. Paul, Minnesota.  The case was transferred to the 
Regional Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.

The issue of entitlement to waiver of nonservice-connected 
pension overpayment in the amount of $4,859 is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

The Veteran is not shown to have received notice of an 
overpayment indebtedness at his address of record and his 
request for waiver after receiving actual notice was timely.


CONCLUSION OF LAW

A request for entitlement to waiver of nonservice-connected 
pension overpayment in the amount of $4,859 was timely filed.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This action 
significantly affected VA duties to notify and assist.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), however, has held that the VCAA 
notification procedures do not apply in waiver cases.  Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  It is significant 
to note that chapter 53 of title 38, U.S. Code (which governs 
waiver requests) contains its own decision notice provisions.  
All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained; the Veteran is not 
prejudiced by the determination below.  

VA law provides that requests for waiver of an indebtedness 
shall only be considered if made within 180 days following 
the date of a notice of indebtedness, but that the 180 day 
period may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities, or due to other circumstances beyond 
the debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.963 (2008).

VA regulations provide that notice means written notice sent 
to a claimant or payee at his or her latest address of 
record.  38 C.F.R. § 3.1(q) (2008).  The Court has held that 
in the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  YT v. 
Brown, 9 Vet. App. 195, 199 (1996); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)).

In this case, the record shows the Veteran was notified in 
December 2002 of an amendment to his VA nonservice-connected 
disability pension award payments.  He was also requested to 
notify VA of any change of address.  Subsequent records show 
VA received notice the Veteran had been incarcerated in July 
2003.  VA notes show the Veteran was provided a 
predetermination letter concerning reduction due to 
incarceration in November 2004 and that an incarceration 
adjustment letter was sent to a "correct address" on 
December 13, 2004.  The available record includes a copy of a 
November 2004 VA predetermination letter concerning the 
reduction due to incarceration sent to the Veteran at his 
apparent address of record in December 2002.  The record does 
not include a copy of the December 13, 2004, VA letter nor 
any indication of the address to which that notice was sent.  
Correspondence dated February 26, 2005, from the Debt 
Management Center was sent to the Veteran at his mother's 
address.  The Veteran asserted that he did not receive notice 
informing him of the overpayment at issue until his release 
from incarceration in September 2005.  He stated, in essence, 
that upon receiving actual notice he submitted his request 
for waiver.

Based upon the evidence of record, the Board finds the 
Veteran is not shown to have received notice of an 
overpayment indebtedness at his address of record and that 
his request for waiver after receiving actual notice was 
timely.  Although records show VA knew the Veteran was 
incarcerated and did not reside at his last address of 
record, there is no indication of any attempt to notify him 
of the overpayment created at the facility to which he was 
incarcerated.  Nor is there any evidence that the Veteran 
requested that VA change his address of record to his 
mother's home during his period of incarceration.  He is 
shown to have submitted a request within a few weeks of his 
release from incarceration and his claim that he did not have 
actual notice of the indebtedness until September 2005 is 
found to be credible.  Therefore, the Board finds his request 
for entitlement to waiver of nonservice-connected pension 
overpayment in the amount of $4,859 was timely filed.


ORDER

A request for entitlement to waiver of nonservice-connected 
pension overpayment in the amount of $4,859 was timely.  To 
this extent, the appeal is allowed.


REMAND

As the Veteran is shown to have submitted a timely request 
for entitlement to waiver of nonservice-connected pension 
overpayment in the amount of $4,859, the issue must be 
remanded to the appropriate agency of original jurisdiction 
for adjudication of his request.  

Accordingly, the case is REMANDED for the following action:

The issue of entitlement to waiver of 
nonservice-connected pension 
overpayment in the amount of $4,859 
should be adequately developed and 
adjudicated.  The Veteran and his 
representative must be notified of any 
decision and of his appellate rights.  
If a timely notice of disagreement is 
filed, the Veteran should be furnished 
a statement of the case and provided 
the requisite period of time for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


